DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Division of U.S. application No. 16/732,467, filed on 01/02/2020, now US patent No. 11,096,301.

Information Disclosure Statement
The IDS filed on 08/16/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 08/16/2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger [US 2019/0195986] in view of Wohlte [US 2020/0137926].
Regarding claim 1, Hellinger discloses a radar sensor (10, figures 1-8) for a vehicular radar sensing system (figures 4-8), wherein the radar sensor is configured to be disposed at a vehicle so as to sense exterior of the vehicle, the radar sensor comprising:
a housing structure (14, figures 1-3) and at least one printed circuit board (a PCB 18, figure 3);
wherein the housing structure comprises a front housing (30, figures 1-3), a rear housing (38, figures 1-3) and an intermediate frame (34, figures 1-3) disposed between the front housing and the rear housing;
wherein the PCB is accommodated between the front housing and the rear housing in a cavity established when the front housing and the rear housing are joined together via the intermediate frame (figures 1-3); and 
wherein the front housing is secured to the intermediate frame via a plurality of fasteners (paragraph 0017).
Hellinger discloses the claimed invention except for wherein the rear housing is secured to the intermediate frame via a plurality of fasteners; and wherein the front housing is secured to the intermediate frame via welding.
It would have been to one of ordinary skill in the art at the time the invention was made to use the plurality of fasteners to connect the rear housing to the intermediate frame instead of mounting the front housing to the intermediate frame of Hellinger, for the same purpose of facilitating installation the rear housing to the intermediate frame of the sensor device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Wohlte [926] discloses a sensor device (14, figures 1-5) a housing structure (16, figure 2), wherein the housing structure comprises a first housing portion (26, figure 2), a second housing portion (28, figure 2), and wherein the first housing portion is welded to the second housing portion (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to use the welding technique to mount the front housing to the intermediate frame of Hellinger, as suggested by Wohlte [926], for the purpose of providing permanently securement the front housing to the intermediate frame of the radar sensor.
Regarding claim 2, Hellinger, in view of Wohlte [926], disclose wherein the rear housing comprises an opening (figure 3), and wherein the opening provides for a connecting element of an electrical connector (26, figures 1-3) to pass through to make electrical connection with a connector at the PCB.
Regarding claim 3, Hellinger, in view of Wohlte [926], disclose wherein the electrical connector is attached to the rear housing after joining the rear housing and the front housing (figures 1-3).
Regarding claim 4, Hellinger, in view of Wohlte [926], disclose wherein the rear housing includes at least one alignment pin (38b, figure 3) protruding therefrom, and wherein the at least one alignment pin is received in at least one alignment aperture (an aperture disposed at a corner of the PCB, figure 3) at the PCB to align the PCB with the rear housing during assembly of the radar sensor.
Regarding claim 6, Hellinger discloses the claimed invention except for wherein the front housing comprises a plastic front housing formed of plastic material. 
	Wohlte [926] further discloses the front housing comprising a plastic front housing formed of plastic material (paragraph 0016).
	It would have been to one of ordinary skill in the art at the time the invention was made to form the front housing with plastic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of facilitating assembly the front housing with its intermediate frame of the sensor device.
Regarding claim 7, Hellinger discloses the claimed invention except for wherein the intermediate frame comprises a plastic intermediate frame formed of plastic material.
Wohlte [926] further discloses the front housing comprising a plastic front housing formed of plastic material (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to form the intermediate frame with plastic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of facilitating assembly the front housing with its intermediate frame of the sensor device by fasteners.
Regarding claim 8, Hellinger discloses the claimed invention except for wherein the rear housing comprises a metallic rear housing formed of metallic material.
Wohlte [926] further discloses the rear housing comprising a metallic rear housing formed of metallic material (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to form the rear housing with metallic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of providing strengthening the rear housing of the sensor device.
Regarding claim 9, Hellinger, in view of Wohlte [926], disclose a system on chip disposed at the PCB (figure 3).
Regarding claim 10, Hellinger, in view of Wohlte [926], disclose wherein the system on chip does not directly engage the rear housing (figure 3).
Regarding claims 13-14, Hellinger discloses the claimed invention except for wherein the front housing is secured to the intermediate frame via laser welding and/or ultrasonic welding.
Wohlte [926] discloses the sensor device (14, figures 1-5) the housing structure (16, figure 2), wherein the housing structure comprises a first housing portion (26, figure 2), a second housing portion (28, figure 2), and wherein the first housing portion is welded to the second housing portion (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to use laser welding and/or ultrasonic welding configuration to mount the front housing to the intermediate frame of Hellinger, as suggested by Wohlte [926], for the same purpose of providing permanently securement the front housing to the intermediate frame of the radar sensor.
	It would have been an obvious matter of design choice to mount the front housing to the intermediate frame of the sensor device, since such a modification would have involved the use of a combination that only unites similar technique with no change in the respective functions of those methods, and the combination of those method yields predictable results for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
Regarding claim 15, Hellinger discloses a radar sensor (10, figures 1-8) for a vehicular radar sensing system (figures 4-8), wherein the radar sensor is configured to be disposed at a vehicle so as to sense exterior of the vehicle, the radar sensor comprising:
a housing structure (14, figures 1-3) and at least one printed circuit board (a PCB 18, figure 3);
wherein the housing structure comprises a front housing (30, figures 1-3), a rear housing (38, figures 1-3) and an intermediate frame (34, figures 1-3) disposed between the front housing and the rear housing;
wherein the PCB is accommodated between the front housing and the rear housing in a cavity established when the front housing and the rear housing are joined together via the intermediate frame (figures 1-3); and 
wherein the front housing is secured to the intermediate frame via a plurality of fasteners (paragraph 0017);
wherein the rear housing comprises an opening (figure 3), and wherein the opening provides for a connecting element of an electrical connector (26, figures 1-3) to pass through to make electrical connection with a connector at the PCB.
Hellinger discloses the claimed invention except for wherein the front housing comprises a plastic front housing formed of plastic material; wherein the intermediate frame comprises a plastic intermediate frame formed of plastic material; wherein the rear housing is secured to the intermediate frame via a plurality of fasteners; and wherein the front housing is secured to the intermediate frame via welding.
	Wohlte [926] further discloses the front housing comprising a plastic front housing formed of plastic material (paragraph 0016).
	It would have been to one of ordinary skill in the art at the time the invention was made to form the front housing with plastic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of facilitating assembly the front housing with its intermediate frame of the sensor device.
It would have been to one of ordinary skill in the art at the time the invention was made to form the intermediate frame with plastic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of facilitating assembly the front housing with its intermediate frame of the sensor device by fasteners.
It would have been to one of ordinary skill in the art at the time the invention was made to use the plurality of fasteners to connect the rear housing to the intermediate frame instead of mounting the front housing to the intermediate frame of Hellinger, for the same purpose of facilitating installation the rear housing to the intermediate frame of the sensor device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Wohlte [926] discloses a sensor device (14, figures 1-5) a housing structure (16, figure 2), wherein the housing structure comprises a first housing portion (26, figure 2), a second housing portion (28, figure 2), and wherein the first housing portion is welded to the second housing portion (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to use the welding technique to mount the front housing to the intermediate frame of Hellinger, as suggested by Wohlte [926], for the purpose of providing permanently securement the front housing to the intermediate frame of the radar sensor.
Regarding claim 16, Hellinger, in view of Wohlte [926], disclose wherein the electrical connector is attached to the rear housing after joining the rear housing and the front housing (figures 1-3).
Regarding claim 17, Hellinger, in view of Wohlte [926], disclose wherein the rear housing includes at least one alignment pin (38b, figure 3) protruding therefrom, and wherein the at least one alignment pin is received in at least one alignment aperture (an aperture disposed at a corner of the PCB, figure 3) at the PCB to align the PCB with the rear housing during assembly of the radar sensor.
Regarding claim 19, Hellinger discloses the claimed invention except for wherein the rear housing comprises a metallic rear housing formed of metallic material.
Wohlte [926] further discloses the rear housing comprising a metallic rear housing formed of metallic material (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to form the rear housing with metallic material of the sensor device of Hellinger, as suggested by Wohlte [926], for the purpose of providing strengthening the rear housing of the sensor device.
Regarding claims 20-21, Hellinger discloses the claimed invention except for wherein the front housing is secured to the intermediate frame via laser welding and/or ultrasonic welding.
Wohlte [926] discloses the sensor device (14, figures 1-5) the housing structure (16, figure 2), wherein the housing structure comprises a first housing portion (26, figure 2), a second housing portion (28, figure 2), and wherein the first housing portion is welded to the second housing portion (paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to use laser welding and/or ultrasonic welding configuration to mount the front housing to the intermediate frame of Hellinger, as suggested by Wohlte [926], for the same purpose of providing permanently securement the front housing to the intermediate frame of the radar sensor.
	It would have been an obvious matter of design choice to mount the front housing to the intermediate frame of the sensor device, since such a modification would have involved the use of a combination that only unites similar technique with no change in the respective functions of those methods, and the combination of those method yields predictable results for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlte [US 2020/0137913] in view of Hellinger [US 2019/0195986].
Regarding claim 22, Wohlte [913] discloses a radar sensor (14, figures 1-9) for a vehicular radar sensing system, wherein the radar sensor is configured to be disposed at a vehicle so as to sense exterior of the vehicle, the radar sensor comprising:
a housing structure (20 & 34, figures 1-4) and at least one printed circuit board (PCB 30, figures 3A-3D and 4);
wherein the housing structure comprises a front housing (20, figures 3A-3D and 4), a rear housing (34, figures 3A-3D and 4) and an intermediate frame disposed between the front housing and the rear housing;
a system on chip disposed at the PCB:
wherein the PCB is accommodated between the front housing (20, figures 3A-3D and 4) and the rear housing in a cavity established when the front housing and the rear housing are joined together (figures 3A-3D):
wherein the system on chip (32, figures 3B and 3D) does not directly engage the rear housing;
a thermally conductive element (38, figures 3A, 3C and 4) disposed between and engaging the system on chip and the rear housing; and
wherein the rear housing includes a plurality of heat dissipating fins (a plurality of fins disposed on the rear housing 34, figures 3A-3D).
Wohlte [913] discloses the claimed invention except for the housing structure having an intermediate frame therebetween the front housing and the rear housing.
Hellinger discloses a radar sensor (10, figures 1-8) for a vehicular radar sensing system (figures 4-8), the radar sensor comprising a housing structure (14, figures 1-3) and at least one printed circuit board (a PCB 18, figure 3); and wherein the housing structure comprises a front housing (30, figures 1-3), a rear housing (38, figures 1-3) and an intermediate frame (34, figures 1-3) disposed between the front housing and the rear housing.
It would have been to one of ordinary skill in the art at the time the invention was made to use the housing structure design including the intermediate frame therebetween the front and rear housing members of Hellinger, in the housing structure of Wohlte [913], for the purpose of providing additional space within the cavity of the housing structure. 
Regarding claim 23, Wohlte [913], in view of Hellinger, disclose wherein the rear housing comprises an opening (figure 4 and 6), and wherein the opening provides for a connecting element of an electrical connector (a connector, figures 4 and 6) to pass through to make electrical connection with a connector at the PCB.
Regarding claim 24, Wohlte [913], in view of Hellinger, disclose wherein the electrical connector (figures 4 and 6) is attached to the rear housing after joining the rear housing and the front housing.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger, in view of Wohlte [926], as applied to claim(s) 1 and/or 15 above, and further in view of Drekmeier [US 5,808,868].
Regarding claims 5 and 18, Hellinger, in view of Wohlte [926], disclose wherein the PCB is engaged with the rear housing via a plurality of protrusions (38b, figure 3) at the rear housing.
Hellinger, in view of Wohlte [926], disclose the claimed invention except for at least one gasket element at the front housing and the PCB.
	Drekmeier discloses an electronic device (figures 1-2) comprising at least one printed circuit board (6, figures 1-2) being enclosed by first and second housing members (figures 1-2); and at least one gasket member (16, figure 2) being sandwiched between the printed circuit board and the top housing member (figure 2).
	It would have been to one of ordinary skill in the art at the time the invention was made to use add a gasket member between the PCB and the front housing of Hellinger, in view of Wohlte [926], as suggested by Drekmeier, for the purpose of reducing stress between the printed circuit board and the front housing member of the sensor device.

Allowable Subject Matter
Claims 11-12 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 11 discloses the combination features of “a thermally conductive element disposed between and engaging the system on chip and the rear housing.”  These features, in conjunction with other features, as claimed in the combination features of the claims 10, 9 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 12 depends on the allowed claim 11.
The claim 25 discloses the combination features of “wherein the rear housing includes at least one alignment pin protruding therefrom, and wherein the at least one alignment pin is received in at least one alignment aperture at the PCB to align the PCB with the rear housing during assembly of the radar sensor.”  These features, in conjunction with other features, as claimed in the claim 22, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 26 discloses the combination features of “wherein the PCB is engaged with the rear housing via a plurality of protrusions at the rear housing and is engaged with the front housing via at least one gasket element at the front housing.”  These features, in conjunction with other features, as claimed in the claim 22, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/10/2022